The Honorable Bob J. Watts State Representative Route 1, Box 125 Harrison, Arkansas  72601
Dear Representative Watts:
This is in response to your request for an opinion concerning the ownership of a fire department garage which is connected to the Valley Springs City Hall.  In your correspondence, you have set forth the factual basis for this request as follows:
     In 1977, Mrs. Daisy Bowden donated to the City of Valley Springs, Arkansas, a block of land to build a city hall building. The building was built by citizen donations.  In 1985, the fire department added a garage to house a fire truck to this existing structure.
With respect to this matter, you have asked for an opinion as to who now owns the fire department garage.
With regard to your question, I regret that I am unable to offer a response.  The resolution of a question such as the one you have posed will require a review of all the facts and circumstances surrounding the matter, possibly including detailed reference to deeds and city ordinances.  This type of review is not properly within the scope of an attorney general's opinion.  This is a question which should properly be addressed by the city attorney, who will have access to all the pertinent facts.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh